Citation Nr: 0726052	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-12 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for postural 
hypertension.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 2005, a statement of the case was issued in March 
2005, and a substantive appeal was received in April 2005.

The Board notes that the December 2004 rating determination 
involved more issues than are currently on appeal.  The 
veteran's February 2005 notice of disagreement expressly 
limited his appeal to those issues which are addressed in 
this appellate decision.

The Board also notes that the veteran's April 2005 
substantive appeal submission expressed a desire to testify 
at a Board hearing.  The veteran was scheduled to appear at 
Travel Board hearing in May 2007, and was properly notified 
of the appointment in April 2007.  However, the veteran 
failed to report for the hearing.


FINDINGS OF FACT

1.  The episode of sinusitis which the veteran suffered 
during service was acute in nature and resolved without 
manifesting in chronic disability; any current chronic 
sinusitis is not causally related to the veteran's active 
duty service.

2.  The episode of bilateral knee pain which the veteran 
suffered during service was acute in nature and resolved 
without manifesting in chronic disability; any current 
chronic bilateral knee disability is not causally related to 
the veteran's active duty service.

3.  Preexisting disease involving postural hypertension was 
not detected or clinically noted at the time of the veteran's 
entry into service; postural hypertension was merely recorded 
as a part of the veteran's prior medical history.

4.  No chronic disease involving postural hypertension was 
manifested during the veteran's active duty service or for 
many years thereafter, nor is any current chronic disease 
involving postural hypertension otherwise causally related to 
the veteran's active duty service.

5.  The episode of back pain which the veteran suffered 
during service was acute in nature and resolved without 
manifesting in chronic disability; any current chronic back 
disability is not causally related to the veteran's active 
duty service.

6.  The veteran's bilateral hearing loss is productive of 
Level I hearing acuity in the right ear and Level VII hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§  1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Chronic bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service, nor may 
chronic bilateral knee disability be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  The presumption of soundness applies and has not been 
rebutted in regard to the veteran's claim of entitlement to 
service connection for postural hypertension.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-03 (July 16, 2003).

4.  Chronic disease involving postural hypertension was not 
incurred in or aggravated by the veteran's active duty 
service, nor may a chronic disease characterized by postural 
hypertension be presumed to have incurred in such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Chronic back disability was not incurred in or aggravated 
by the veteran's active duty service, nor may chronic back 
disability be presumed to have incurred in such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  The criteria for entitlement to a compensable initial 
rating for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.85, 4.86 and Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In an October 2004 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, this letter advised the appellant of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the December 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).

With regard to the claim of entitlement to a higher initial 
rating for the veteran's bilateral hearing loss, the Board 
notes that the October 2004 VCAA letter addressed the 
original underlying claim of entitlement to service 
connection for bilateral hearing loss.  Since the issue of 
entitlement to assignment of a higher initial rating is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in October 2004), another VCAA 
notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The Board also notes that the October 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the veteran needed to inform the RO about 
any medical evidence not yet submitted.  The Board believes 
that a reasonable inference from such communication was that 
the appellant must furnish any pertinent evidence that the 
appellant may have.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have effectively been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
October 2006.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded a VA audiological examination.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issues on appeal.  

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claims on appeal.  With 
regard to the claims of entitlement to service connection for 
sinusitis, a bilateral knee disability, and a back 
disability, the preponderance of the probative evidence shows 
that there were no pertinent chronic disabilities manifested 
during the veteran's service and the veteran was found to be 
clinically free of any pertinent disease or disability at his 
service separation examination.  Furthermore, there is no 
evidence of any pertinent diagnosed chronic disabilities for 
many years following service.  Even if the Board accepts that 
the veteran can be currently diagnosed with each of the 
claimed disabilities, there is no true indication that any 
such disability is associated with service.  See Charles v. 
Principi, 16 Vet.App. 370 (2002).  Indeed, in view of the 
absence of any chronic disability in service, the negative 
examination performed at separation from service, and the 
absence of a documented diagnosis of any pertinent disability 
until several decades post-service, any opinion relating a 
current claimed disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility. See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where 'no reasonable possibility exists that 
such assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

The Board acknowledges that the veteran's representative 
criticized the March 2005 VA audiological examination in a 
July 2007 statement.  Specifically, it was contended that the 
use of a soundproof room for hearing tests precluded 
evaluation of his hearing 'under the ordinary conditions of 
life' consistent with 38 C.F.R. § 4.10.  However, the 
representative also acknowledged that a VA procedural 
handbook requires that VA hearing tests be conducted in 
soundproof rooms.  See also 38 C.F.R. § 4.85(a); 59 Fed.Reg. 
17,296 (Apr. 12, 1994) (Examinations will be conducted in a 
controlled environment).  Moreover, the regulations recognize 
that in certain exceptional circumstances examinations in a 
controlled environment would not adequately portray the level 
of hearing impairment under ordinary conditions of life, and, 
for that reason, VA adopted 38 C.F.R. § 4.86 to evaluate 
those exceptional patterns of hearing loss.  As detailed 
below, these regulatory provisions have been accounted for 
and applied in rating the hearing loss in the instant case.

Under these circumstances, no further action is necessary to 
assist the claimant with these claims.
II. Service Connection

This case also involves the veteran's claims of entitlement 
to service connection for various disabilities.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Sinusitis

The veteran's service medical records reflect that the 
veteran was treated for "probable mild sinusitis" and 
"sinus congestion" in December 1962.  There is no 
suggestion in these records that a chronic sinus disability 
was diagnosed at that time and there are no other indications 
of any sinus treatment during service or for many years after 
service.  This strongly suggests that the single episode of 
sinusitis was acute in nature and resolved with treatment.  
In particular, the Board observes that the August 1965 
separation examination shows that the veteran's sinuses were 
evaluated and noted to be clinically normal by a medical 
professional at that time; the medical questionnaire 
associated with the August 1965 examination report also shows 
that the veteran himself expressly denied experiencing 
sinusitis, hayfever, or "chronic or frequent colds."  Thus, 
the August 1965 service separation examination report 
strongly suggests that neither the veteran nor a trained 
medical professional believed that the veteran suffered from 
a chronic sinusitis pathology at the end of the veteran's 
period of service.  The Board further observes that the 
veteran signed an October 1965 statement to certify that his 
medical condition had not changed since July 1965.

Moreover, there is no contemporaneous indication in the 
record of the veteran receiving any post-service treatment 
for sinusitis, nor is there any documentation of the veteran 
reporting symptoms of chronic sinus disease until the filing 
of this claim in August 2004, over 38 years following 
service.  This lengthy period without evidence of treatment 
or diagnosis weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).

The Board is thus presented with an evidentiary record which 
does not support the claim of entitlement to service 
connection for sinusitis.  The record fails to show that 
chronic sinusitis was manifested during service or for many 
years after discharge; the documented December 1962 episode 
of sinusitis was not noted to be chronic and apparently 
resolved with treatment.  Nor is there any competent evidence 
suggesting that the veteran currently suffers from a chronic 
sinus disease directly caused by service.

The Board acknowledges the veteran's own assertion that he 
currently suffers from a chronic sinus disease which is 
causally related to his service.  However, while the veteran 
as a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  The Board finds that the competent 
medical examination reports from the veteran's service 
provide a probative demonstration that the veteran did not 
manifest any chronic sinus disease during service; the single 
documented episode of sinusitis is shown to have been acute 
in nature without any shown chronicity.  Service connection 
is not warranted without demonstration of a chronic disease 
manifest in service or shown to be otherwise etiologically 
linked to service.

Bilateral knee disability

The veteran's service medical records reflect that the 
veteran was treated for "aches + pains in knees + lower 
legs" in May 1965.  No diagnosis was recorded.  Instead, the 
provider indicated "Dx - ?"  There is no suggestion in this 
single clinical entry that any chronic knee disability was 
diagnosed at that time and there are no other indications of 
any symptom complaints or treatments involving the knees 
during service or for many years after service.  This 
strongly suggests that the single episode of reported knee 
pain was acute in nature and resolved.  

The Board observes that the medical questionnaire associated 
with the August 1965 examination report also shows that while 
the veteran reported a history of experiencing "cramps" in 
his legs, he expressly denied experiencing any lameness or 
any 'trick' or locked knee problems.  Most significantly, the 
August 1965 separation examination shows that the veteran's 
lower extremities were evaluated by a trained medical 
professional and noted to be clinically normal by examination 
at that time.  Thus, the August 1965 service separation 
examination report shows that a trained medical professional 
was presented with the veteran's reports of leg cramping in 
connection with examining the veteran, but medically 
determined that there was no chronic disability of the knees 
at the conclusion of the veteran's period of service.

The Board also notes that in September 1965 the veteran was 
given a score of '1' (reflecting the highest level of 
fitness) for physical capacity and for lower extremities.  
See Odiorne v. Principi, 3 Vet.App. 456, 457 (1992) 
[observing that the 'PULHES' profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)].  This strongly 
suggests that the veteran was not experiencing or reporting 
any chronic disability involving his knees at this time.  The 
Board further observes that the veteran signed an October 
1965 statement to certify that his medical condition had not 
changed since July 1965.

Moreover, there is no contemporaneous indication in the 
record of the veteran receiving any post-service treatment 
for any knee disability, nor is there any documentation of 
the veteran reporting symptoms of any knee disability until 
the filing of this claim in August 2004, over 38 years 
following service.  This lengthy period without evidence of 
treatment or diagnosis weighs against the claim.  See Maxson, 
supra.  The Board acknowledges that the veteran reported 
"left leg pain" during VA treatment in August 2004, but 
there is no reference to any knee disability in this report; 
the treatment appears to have focused upon a rash on the left 
leg.

The Board is thus presented with an evidentiary record which 
does not support the claim of entitlement to service 
connection for a knee disability.  The record fails to show 
that a chronic knee disability was manifested during service 
or for many years after discharge; the documented May 1965 
episode of reported knee and lower leg pain was not noted to 
be associated with any diagnosed chronic knee disability.  
Nor is there any competent evidence suggesting that the 
veteran currently suffers from a chronic knee disability 
directly caused by service.

The Board acknowledges the veteran's own assertion that he 
currently suffers from a chronic knee disability which is 
causally related to his service.  However, while the veteran 
as a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu, 
supra.  Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  The Board 
finds that the competent medical examination reports from the 
veteran's service provide a probative demonstration that the 
veteran did not manifest any chronic knee disability during 
service; the single documented episode of bilateral knee pain 
is shown to have been acute in nature without any shown 
chronicity.  Service connection is not warranted without 
demonstration of a chronic disability manifest in service or 
shown to be otherwise etiologically linked to service.


Postural hypertension

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet.App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet.App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the 
increase in disability is due to the natural 
progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

In this case, the veteran's March 1962 service entrance 
examination contains a reference to "postural 
hypertension."  This reference appears to have been typed by 
the examining doctor in a section for physician comments on 
the veteran's medical history questionnaire.  Significantly, 
however, the clinical examination report contains no notation 
of any pertinent abnormalities, no indication of abnormal 
blood pressure, and the veteran's vascular system was noted 
to be found clinically normal.  Thus, for the purposes of 
this analysis, the Board finds that postural hypertension was 
not clinically "noted" in the service entrance examination 
and, thus, the presumption of soundness applies in this case.

The veteran is presumed to have been in sound condition upon 
his entrance to service; however, the service medical records 
provide no indication of any manifestation of postural 
hypertension, nor any related disease, during service.  The 
March 1962 service entrance examination report shows a blood 
pressure reading of 120/80 was noted by the physician, and 
this result was interpreted as normal as reflected by the 
report's indication that the heart and vascular system were 
found to be clinically normal at that time.  The August 1965 
separation examination reveals similar findings, recording a 
blood pressure reading of 112/70 with express clinical 
findings that the veteran's heart and vascular system were 
normal at that time.  These reports show that trained medical 
professionals evaluated the veteran's blood pressure at the 
beginning and end of the veteran's period of service and 
found no abnormalities.  No suggestion of medical concern 
regarding the veteran's blood pressure is contained in these 
examination report nor, for that matter, in any of the 
service medical records; this strongly suggests that trained 
medical personnel examining and treating the veteran did not 
believe that he suffered from any chronic disease involving 
postural hypertension during his period of service.  
Moreover, there are no recorded episodes of postural 
hypertension symptoms anywhere in the service medical 
records.

Furthermore, there is no contemporaneous indication in the 
record of the veteran receiving any post-service treatment 
for postural hypertension nor any form of hypertension until 
a VA treatment record dated October 2003, over 37 years 
following service.  This lengthy period without evidence of 
treatment or diagnosis weighs against the claim.  See Maxson, 
supra.

The Board is thus presented with an evidentiary record which 
does not support the claim of entitlement to service 
connection for postural hypertension or the veteran's current 
hypertension.  The record fails to show that any form of 
hypertension was manifested during service or for many years 
after discharge nor is there any competent evidence 
suggesting that the veteran's current hypertension was 
directly caused by service which took place many years prior 
to any shown diagnosis.  The Boar acknowledges the veteran's 
own assertion that his current hypertension is causally 
related to his service.  However, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu, supra.  Only 
a medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  The Board finds that the 
competent medical examination reports from the veteran's 
service provide a probative demonstration that the veteran 
did not manifest vascular abnormalities or abnormal blood 
pressure during service; the record reflects that the veteran 
did not manifest any chronic hypertensive disease or disease 
involving postural hypertension during service.  Service 
connection is not warranted without demonstration of a 
chronic disability manifest in service or shown to be 
otherwise etiologically linked to service.

Back disability

The veteran's service medical records reflect that the 
veteran was treated for "strain of back" as a result of 
injury from lifting ammunition in October 1963.  There is no 
suggestion in these records that a chronic back disability 
was diagnosed at that time and there are no other indications 
of any back treatment during service or for many years after 
service.  This strongly suggests that the single episode of 
back pain, diagnosed as a "strain" following a specific 
injury, was acute in nature and resolved with treatment.  In 
particular, the Board observes that the August 1965 
separation examination shows that the veteran's spine was 
evaluated and noted to be clinically normal by a medical 
professional at that time; the medical questionnaire 
associated with the August 1965 examination report also shows 
that the veteran himself expressly denied experiencing any 
"lameness."  There is no suggestion of complaints of any 
back symptoms in this report.  Thus, the August 1965 service 
separation examination report strongly suggests that neither 
the veteran nor a trained medical professional believed that 
the veteran suffered from a chronic disability of the back at 
the end of the veteran's period of service.  

The Board also notes that in September 1965 the veteran was 
given a score of '1' (reflecting the highest level of 
fitness) for physical capacity, for upper extremities, and 
for lower extremities.  See Odiorne, supra [observing that 
the 'PULHES' profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)].  This strongly suggests 
that the veteran was not experiencing or reporting any 
chronic disability involving his back at this time.  The 
Board further observes that the veteran signed an October 
1965 statement to certify that his medical condition had not 
changed since July 1965.

Moreover, there is no contemporaneous indication in the 
record of the veteran receiving any post-service treatment 
for any back symptoms until a VA treatment record dated 
October 2003, over 37 years following service.  This lengthy 
period without evidence of treatment or diagnosis weighs 
against the claim.  See Maxson, supra.  

The Board acknowledges that the veteran has submitted a lay 
statement, dated August 2006 and signed by his previous 
employers, which describes that the veteran missed a 
significant amount of time at work due to back pain.  The 
letter is not specific as to when the veteran may have first 
reported significant back symptoms, but describes back 
complaints "throughout" the term of employment.  Even 
accepting this letter as evidence that the veteran 
experienced back pain many years prior to filing this claim 
for service connection, the letter states that the witnesses 
first employed the veteran in October 1970; this still leaves 
a period of more than 3 years following discharge without any 
evidence to corroborate the veteran's claim of a chronic back 
disability beginning in service.  More significantly, 
however, regardless of whether the veteran was observed to 
experience back pain at times in his post-service employment, 
there remains no medical evidence that the veteran was ever 
diagnosed with a chronic back disability and, moreover, that 
any such chronic back disability was medically related to the 
veteran's service.  In other words, the lay statements 
regarding the veteran's back complaints following service are 
not as probative as the veteran's service medical records and 
the negative separation examination report in the record.

The October 2003 VA treatment record reflects that the 
veteran was medically assessed to be experiencing "right 
upper back pain" after the veteran "hurt his back and ribs 
when twisting" two weeks prior to the consultations.  There 
is no diagnosis of any chronic disability of the back nor any 
medical opinion relating any back disability to the veteran's 
period of service over 37 years earlier.  The Board also 
observes, in passing, that the single documented in-service 
incident involving complaints of back pain featured pain at 
the "base of spine" and was associated with the lumbar 
spine in October 1963; the October 2003 report of back pain 
is noted to have specifically involved the "right upper 
back" with no discussion of lower back or lumbar 
involvement.

The Board is thus presented with an evidentiary record which 
does not support the claim of entitlement to service 
connection for a back disability.  The record fails to show 
that a chronic back disability was manifested during service 
or for many years after discharge; the documented October 
1963 episode of reported back pain was not noted to be 
associated with any diagnosed chronic back disability.  Nor 
is there any competent evidence suggesting that the veteran 
currently suffers from a chronic back disability directly 
caused by service.

The Board acknowledges the veteran's own assertion that he 
currently suffers from a back disability which is causally 
related to his service.  However, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu, supra.  Only 
a medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  The Board finds that the 
competent medical examination reports from the veteran's 
service provide a probative demonstration that the veteran 
did not manifest any chronic back disability during service; 
the single documented episode of back pain is shown to have 
been acute in nature without any shown chronicity.  Service 
connection is not warranted without demonstration of a 
chronic disability manifest in service or shown to be 
otherwise etiologically linked to service.

Service Connection Conclusion

In conclusion, service connection for sinusitis, bilateral 
knee disability, postural hypertension, and a back disability 
is not warranted.  

As the veteran's representative has argued in a July 2007 
brief, the veteran is competent to report his symptoms over 
the years.  See Charles v Principi, 16 Vet.App. 370, 374-75 
(2002) (veteran competent to report that he had a continuity 
of symptomatology since service if symptom is capable of lay 
observation).  That notwithstanding, the Board finds the lay 
evidence in this case to be of limited probative value.  The 
lay statements of record are hindsight recollections of 
symptoms recalled over several prior decades; the Board finds 
the contemporaneous service medical records and negative 
separation examination to be more probative in showing that 
the veteran completed his service without any chronic 
disabilities pertinent to these claims.  For each claim, the 
service medical records reveal, at most, a single episode of 
pertinent reported symptomatology with no follow-up complaint 
or treatment resulting during the remainder of service.  The 
objective findings in service do not support any finding of 
chronic disability, and the service separation examination 
report strongly suggests that neither the examining physician 
nor the veteran believed that any pertinent chronic 
disabilities existed at that time.

The preponderance of the evidence is against finding that 
that any pertinent chronic disability manifested during 
service or for many years following service, and the 
preponderance of the evidence is against otherwise finding 
that the veteran suffers from pertinent chronic disabilities 
which are causally linked to the veteran's active duty 
service.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

III.  Entitlement to a Compensable Initial Rating for 
Bilateral Hearing Loss Disability

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable initial disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized VA audiological evaluation in March 2005, 
pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
10
35
75
80
LEFT
15
70
85
95

The puretone average in the right ear was 50 decibels and the 
puretone average in the left ear was 66 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 76 percent in the left ear.

The Board notes that the veteran's left ear test results 
reflect an exceptional pattern of hearing loss in that the 
puretone threshold is 30 decibels or less at 1,000 Hertz and 
70 decibels or more at 2,000 Hertz.  Appropriate application 
of Table VIa results in a designation of Level VI hearing 
acuity in the left ear, whereas application of Table VI would 
result in a designation of Level IV hearing acuity in the 
left ear.  Table VIa results in the higher numeral for the 
left ear and will be applied.  The result will be elevated to 
the next highest number, Level VII, in accordance with 38 
C.F.R. § 4.86(b).  Thus, the veteran's left hear hearing 
acuity shown in this March 2005 examination report is 
considered to be Level VII for the purposes of this analysis.

These audiological findings show Level I hearing acuity in 
the right ear and Level VII hearing acuity in the left ear.  
Under Table VII, this warrants a noncompensable rating.  No 
additional exceptional pattern of hearing impairment is 
demonstrated to warrant further consideration under 38 C.F.R. 
§ 4.86.

The Board acknowledges that the veteran has additionally 
submitted the report of a private audiological evaluation 
dated August 2004.  This report shows a diagnosis of "mild 
to severe sensory-neural hearing loss in the right ear and a 
severe to profound sensory-neural hearing loss in the left 
ear."  The testing results provided include a clear 
statement that speech audiometry evaluation using the 
Maryland CNC test revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
Audiogram results from this visit are of record, but only in 
graphical format and were not interpreted in decibels for 
each frequency depicted in the audiogram.  See Kelly v. 
Brown, 7 Vet.App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data); see 
also Colvin v. Derwinski, 1 Vet.App. 171 (1991).  To the 
extent that this report provides evidence in a form which can 
be applied to the appropriate rating criteria, this report 
does not support an initial compensable rating for the 
veteran's hearing loss.

The Board has carefully reviewed and considered the veteran's 
statements and understands fully the veteran's belief that 
his hearing loss is more significant than testing reflects.  
However, the Board must rely upon the official results of the 
authorized audiological testing.  See Lendenmen v. Principi, 
3 Vet.App. 345, 349 (1992).  Moreover, while the veteran as a 
lay person is competent to provide evidence regarding 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or the clinical severity of his 
disability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations has also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected hearing loss has resulted in 
marked interference with employment beyond that contemplated 
by the rating schedule or that the disability has 
necessitated frequent periods of hospitalization.

The Board acknowledges the contentions of the veteran's 
representative that an extraschedular rating is warranted due 
to the suggested inadequacy of VA audiological examinations 
and rating criteria in the veteran's case.  However, as 
discussed above, the rating schedule and the regulations 
recognize that in certain exceptional circumstances 
examinations in a controlled environment would not adequately 
portray the level of hearing impairment under ordinary 
conditions of life, and, for that reason, VA adopted 38 
C.F.R. § 4.86 to evaluate those exceptional patterns of 
hearing loss.  These regulatory provisions have been 
accounted for and applied in rating the hearing loss in the 
instant case.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment, nor any other "exceptional or unusual" 
feature of his hearing loss disability, so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board must base its decision on the relevant medical 
evidence of record.  As noted above, the correct rating is 
derived by mechanical application of the ratings schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Even accounting for the 
exceptional pattern of hearing impairment and application of 
38 C.F.R. § 4.86, the degree of bilateral hearing loss shown 
fails to meet the standards for a 10 percent disability 
rating.  In the present case the preponderance of the 
evidence is against assignment of a compensable rating for 
any period of time contemplated by the appeal.  Fenderson, 
supra.  The veteran may always advance a claim for an 
increased rating if his hearing loss disability increases in 
severity in the future.





ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for postural hypertension 
is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss disability is denied.

____________________________________________
J. K. BARONE	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


